Title: [Diary entry: 26 October 1787]
From: Washington, George
To: 

 Friday. 26th. Thermometer at 57 in the Morning—68 at Noon and 67 at Night. Clear all day & wind pretty fresh from the So. Wt. Rid to all the Plantations after Mr. & Miss Lee went away. In the Neck, the Buck Wheat was all drawn to a yard in the field for the purpose of threshing and it was accordingly done and removed to the Barn but not measured. 6 plows at Wk. there to day. At Muddy hole finished Sowing with the Barrel, the ground on the left of the road leading from the gate on the Ferry road, to the Barn with 18½ Bushls. of Wheat—and thinking this quantity inadequate I had more holes perferated in the Barrl. to sow the other part on the right of the above road. Got all the Pease into the Barn yard which had been cut down with the Scythes—also the remains of the Buck Wheat. At Dogue run gathered in to the Farm yard & began to thresh and clean it. At Frenchs filling gullies & Plowing (2 plows) part of field No. 2 which had been left unbroke in the Spring & Summer. At the Ferry treading out Oats began with 2 plows to break up the lay part of field No. 2.